DETAILED ACTION


Status
This Final Office Action is in response to the amendment/request for reconsideration after non-final rejection (hereinafter “Reply”) dated 27 April 2022. Claim(s) 1-13 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejection of claim(s) 1-3 and 7-10 under 35 U.S.C. 103(a) as being unpatentable over Agrawal in view of Youssef and further in view of Suciu, the applicant(s) submit the following remark(s)/argument(s):
(A)	At pages 5-6, bridging paragraph, of the submitted Reply: The Office has failed to articulate the necessary motivation to combine Agrawal and Suciu. 
In reply, the Office respectfully considers this argument not persuasive because the Office Action dated 11 January 2022, at section 9(A), page 7, articulates the necessary motivation to combine Agrawal and Suciu. Specifically, the modification is done "in order to rotate the variable vanes of the respective variable vane sets and thereby achieve the predictable result of a variable compressor vane system to effectively utilize engine power capacity and enhance transitional performance (SUCIU column 1, lines 8-11)."

(B)	At page 6, third paragraph, of the submitted Reply: The variable vanes of Suciu would change the principle of operation of Agrawal's engine. 
In reply, the Office respectfully considers this argument not persuasive because Agrawal is not being modified to include the variable vanes of Suciu. Agrawal teaches two sets of variable vanes that are independently controlled by an engine assessment system, wherein the altered positions of the respective variable vane sets is achieved through respective actuators (see Agrawal paragraph 0041 and Fig. 3 which shows electrical connection between system 46 and variable vane sections). The difference between Agrawal and the claimed invention is that the mechanical connection between the two sets of variable vanes and the respective actuators is not specified. Thus, the Office relies upon the teachings of Suciu for such a mechanical connection between the variable vane sets and the respective actuators. Suciu teaches the component for connecting the variable vane sets to respective actuators is a unison ring (Suciu column 1, lines 8-11). The utilization of a unison ring, as taught by Suciu, to couple the variable vane sets of Agrawal to their respective actuators does not alter the principle of operation of Agrawal because the variable vane sets are functioning as intended, i.e. the actuator is altering the variable vane positions in response to the engine assessment system.

(C)	At pages 6-7, bridging paragraph through page 7, first full paragraph, of the submitted Reply: The implementation of Suciu's variable guide vanes in Agrawal's compressors is incorrect and improper because Agrawal neither teaches nor suggests that independent actuation of each variable vane section will improve the performance of the engine assessment system. 
In reply, the Office respectfully considers this argument not persuasive for at least two reasons. First, Agrawal is not being modified to include the variable vanes of Suciu. Second, Agrawal teaches two sets of variable vanes and independent actuation of these variable vane sets via hydraulic or pneumatic actuators (see Agrawal paragraph 0025).

(D)	At page 7, second through third full paragraphs, of the submitted Reply: Implementation of Suciu's variable guide vanes would burden Agrawal's system by increasing the weight and/or complexity in the engine. Specifically, Agrawal states "pneumatic or hydraulic actuators typically actuate the vane sections" and the Suciu setup is more complicated because it requires coupling the first and second sets of variable vanes to first and second unison rings, respectively, with associated actuators. 
In reply, the Office respectfully considers this argument not persuasive for at least two reasons. First, Agrawal is not being modified to include the variable vanes of Suciu. Second, Agrawal does not disclose what component(s) couple the variable vane sets to the respective actuators. Thus, the complexity and/or weight of the unspecified coupling component(s) in Agrawal is unknown. Therefore, since the complexity and/or weight of Agrawal before modification is unknown, the applicant cannot determine the modification of Agrawal to include unison rings, as taught by Suciu, for coupling the variable vane sets to the respective actuators increases complexity and/or weight.

(E)	At page 7, last full paragraph, of the submitted Reply: 
Implementation of Suciu's variable guide vanes introduces hardware and requires additional programming of the engine assessment system, thus changing the principle of operation of Agrawal's system. 
In reply, the Office respectfully considers this argument not persuasive for at least two reasons. First, Agrawal is not being modified to include the variable vanes of Suciu. Second, Agrawal does not disclose, teach or suggest what component(s) couple the variable vane sets to the respective actuators and is modified by Suciu to include the component(s), i.e. the unison rings.  Thus, rather than introduction new hardware, Suciu specifies a type of hardware, i.e. the unison rings, necessary for operation of the variable vane system of Agrawal. In other words, the actuators of Agrawal are not be able to alter the position of the variable vanes without a component that mechanically couples them to the respective sets and Suciu is relied upon to teach a component, i.e. respective unison rings, that fulfills this coupling role. Third, the actuators are of Agrawal are coupled to the engine assessment system while the unison rings are positioned between the actuator and the respective variable vane set. Thus, the unison rings do not impact the electrical connection between the engine assessment system and the actuator. Therefore, the engine assessment system does not require additional programming to send instructions to the actuators.



Regarding the rejection of claim(s) 2 and 10 under 35 U.S.C. 103(a) as being unpatentable over Agrawal in view of Youssef and further in view of Suciu, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 10, fourth full paragraph through sixth full paragraph, of the submitted Reply: Youssef neither teaches nor suggests the inclusion of a second (i.e. additional) mixed flow compressor rotor. Rather, Youssef emphasizes a single mixed flow compressor rotor. Thus, Agrawal as modified by Youssef does not teach or suggest an engine with more than one mixed flow rotor (i.e. at the low pressure compressor section and high pressure compressor section).
	In reply, the Office respectfully considers this argument persuasive. Therefore, the rejection(s) is/are withdrawn. 

	
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0287907 to Agrawal et al. (hereinafter “AGRAWAL”) in view of United States Patent No. 6,488,469 to Youssef et al. (hereinafter “YOUSSEF”) and further in view of United States Patent No. 8,210,800 to Suciu et al. (hereinafter “SUCIU”).

(A) Regarding Claim 1:
	AGRAWAL teaches:
A turboshaft engine for a rotorcraft (Fig. 3), the turboshaft gas turbine engine comprising:
at least two spools independently rotatable relative to each other, a low pressure spool of the at least two spools including a low pressure shaft interconnecting a low pressure compressor section (18a) to a low pressure turbine section (34a), and a high pressure spool of the at least two spools including a high pressure shaft interconnecting a high pressure compressor section (22a) to a high pressure turbine section (30a); and
a first set of variable guide vanes (58, Fig. 2) disposed upstream of the low pressure compressor and a second set of variable guide vanes (58, Fig. 2) disposed upstream of the high pressure compressor.
However, the difference between AGRAWAL and the claimed invention is that AGRAWAL does not explicitly teach the low pressure compressor section including a mixed flow rotor.
	YOUSSEF teaches:
A mixed-flow compressor rotor (YOUSSEF Fig. 2) for implementation in a turbo-shaft engine (YOUSSEF column 5, lines 20-21) in the low-pressure compressor section (YOUSSEF column 3, lines 43-46 and column 5, lines 29-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the low pressure compressor section of AGRAWAL by replacing the axial compressor stages with the mixed flow rotor arrangement, as taught by YOUSSEF, in order to reduce the cost of part manufacturing, assembly and maintenance of the compressor (YOUSSEFF column 3, lines 43-46).
However, the difference between modified AGRAWAL and the claimed invention is that modified AGRAWAL does not explicitly teach the first set of variable guide vanes being mechanically decoupled from the second set of variable guide vanes, whereby the first and second sets of variable guide vanes are independently operable relative to one another.
	SUCIU teaches:
A first set of variable guide vanes being mechanically decoupled from a second set of variable guide vanes, whereby the first and second sets of variable guide vanes are independently operable relative to one another (column 1, lines 11-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the first set of variable vanes to a first unison ring associated with a first actuator and couple the second set of variable vanes to a second unison ring associated with a second actuator, as taught by SUCIU, in order to rotate the variable vanes of the respect variable vane sets and thereby achieve the predictable result of a variable compressor vane system to effectively utilize engine power capacity and enhance transitional performance (SUCIU column 1, lines 8-11).

(B) Regarding Claim 7:
	AGRAWAL as modified by YOUSSEF and SUCIU further teaches:
The low pressure compressor includes only a single mixed flow rotor (22, DODGE Fig. 1).

	(C) Regarding Claim 8:
	AGRAWAL teaches:
A turboshaft engine for a rotorcraft (Fig. 3), the turboshaft gas turbine engine comprising:
a low pressure spool having a low pressure compressor section (18a) to a low pressure turbine section (34a), a high pressure spool having a high pressure compressor section (22a) to a high pressure turbine section (30a), the spools independently rotatable relative to one another (i.e. the spools are concentric); and
a first set of variable guide vanes (58, Fig. 2) disposed upstream of the low pressure compressor and a second set of variable guide vanes (58, Fig. 2) disposed upstream of the high pressure compressor.
However, the difference between AGRAWAL and the claimed invention is that AGRAWAL does not explicitly teach the low pressure compressor section including a mixed flow rotor.
	YOUSSEF teaches:
A mixed-flow compressor rotor (YOUSSEF Fig. 2) for implementation in a turbo-shaft engine (YOUSSEF column 5, lines 20-21) in the low-pressure compressor section (YOUSSEF column 3, lines 43-46 and column 5, lines 29-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the low pressure compressor section of AGRAWAL by replacing the axial compressor stages with the mixed flow rotor arrangement, as taught by YOUSSEF, in order to reduce the cost of part manufacturing, assembly and maintenance of the compressor (YOUSSEFF column 3, lines 43-46).
However, the difference between modified AGRAWAL and the claimed invention is that modified AGRAWAL does not explicitly teach the first set of variable guide vanes being mechanically decoupled from the second set of variable guide vanes, whereby the first and second sets of variable guide vanes are independently operable relative to one another.
	SUCIU teaches:
A first set of variable guide vanes being mechanically decoupled from a second set of variable guide vanes, whereby the first and second sets of variable guide vanes are independently operable relative to one another (column 1, lines 11-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the first set of variable vanes to a first unison ring associated with a first actuator and couple the second set of variable vanes to a second unison ring associated with a second actuator, as taught by SUCIU, in order to rotate the variable vanes of the respect variable vane sets and thereby achieve the predictable result of a variable compressor vane system to effectively utilize engine power capacity and enhance transitional performance (SUCIU column 1, lines 8-11).

(D) Regarding Claim 9:
	AGRAWAL as modified by YOUSSEF and SUCIU further teaches:
The low pressure compressor includes only a single mixed flow rotor (22, DODGE Fig. 1).



Claim(s) 3-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGRAWAL in view of YOUSSEF and SUCIU, as applied to claims 1 and 8, respectively, above, as evidenced by United States Patent Application Publication No. 2003/0066294 to Mannarino (hereinafter “MANNARINO”).

(A) Regarding Claim 3:
AGRAWAL as modified by YOUSSEF and SUCIU teaches a first set of variable vanes (AGRAWAL 58, Fig. 2) and a second set of variable vanes (AGRAWAL 58, Fig. 2) for the respective compressors (AGRAWAL 18a, 22a Fig. 3) wherein the variable vane sets are independently operated (SUCUI column 1, lines 11-18). 
Though AGRAWAL does not explicitly state the range of degrees the first set of variable vanes are operable between, MANNARINO identifies variable compressor inlet guide vanes are directed to a position (i.e. opening degree) via a control system (MANNARINO paragraph 0002). Furthermore, MANNARINO teaches that changing the positon of the variable inlet guide vanes can have an effect on the fuel burn and transient response (MANNARINO paragraphs 0002-0003). Therefore, the positioning, or opening degree, of the variable guide vanes is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the guide vanes of AGRAWAL operable between an 80 degree positon and a -25 degree position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).

(B) Regarding Claim 4:
AGRAWAL as modified by YOUSSEF and SUCIU teaches a first set of variable vanes (AGRAWAL 58, Fig. 2) and a second set of variable vanes (AGRAWAL 58, Fig. 2) for the respective compressors (AGRAWAL 18a, 22a Fig. 3) wherein the variable vane sets are independently operated (SUCUI column 1, lines 11-18). 
Though AGRAWAL does not explicitly state the range of degrees the second set of variable vanes are operable between, MANNARINO identifies variable compressor inlet guide vanes are directed to a position (i.e. opening degree) via a control system (MANNARINO paragraph 0002). Furthermore, MANNARINO teaches that changing the positon of the variable inlet guide vanes can have an effect on the fuel burn and transient response (MANNARINO paragraphs 0002-0003). Therefore, the positioning, or opening degree, of the variable guide vanes is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the guide vanes of AGRAWAL operable between an 80 degree positon and a -25 degree position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).

(C) Regarding Claim 5:
AGRAWAL as modified by YOUSSEF and SUCIU teaches a first set of variable vanes (AGRAWAL 58, Fig. 2) and a second set of variable vanes (AGRAWAL 58, Fig. 2) for the respective compressors (AGRAWAL 18a, 22a Fig. 3) wherein the variable vane sets are independently operated (SUCUI column 1, lines 11-18). 
Though AGRAWAL does not explicitly state the range of degrees the first set of variable vanes are operable between, MANNARINO identifies variable compressor inlet guide vanes are directed to a position (i.e. opening degree) via a control system (MANNARINO paragraph 0002). Furthermore, MANNARINO teaches that changing the positon of the variable inlet guide vanes can have an effect on the fuel burn and transient response (MANNARINO paragraphs 0002-0003). Therefore, the positioning, or opening degree, of the variable guide vanes is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the guide vanes of AGRAWAL operable between an 80 degree positon and a -25 degree position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).

(D) Regarding Claim 11:
AGRAWAL as modified by YOUSSEF and SUCIU teaches a first set of variable vanes (AGRAWAL 58, Fig. 2) and a second set of variable vanes (AGRAWAL 58, Fig. 2) for the respective compressors (AGRAWAL 18a, 22a Fig. 3) wherein the variable vane sets are independently operated (SUCUI column 1, lines 11-18). 
Though AGRAWAL does not explicitly state the range of degrees the variable vanes are operable between, MANNARINO identifies variable compressor inlet guide vanes are directed to a position (i.e. opening degree) via a control system (MANNARINO paragraph 0002). Furthermore, MANNARINO teaches that changing the positon of the variable inlet guide vanes can have an effect on the fuel burn and transient response (MANNARINO paragraphs 0002-0003). Therefore, the positioning, or opening degree, of the variable guide vanes is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the guide vanes of AGRAWAL operable between an 80 degree positon and a -25 degree position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).

(E) Regarding Claim 12:
AGRAWAL as modified by YOUSSEF and SUCIU teaches a first set of variable vanes (AGRAWAL 58, Fig. 2) and a second set of variable vanes (AGRAWAL 58, Fig. 2) for the respective compressors (AGRAWAL 18a, 22a Fig. 3) wherein the variable vane sets are independently operated (SUCUI column 1, lines 11-18). 
Though AGRAWAL does not explicitly state the range of degrees the low pressure compressor set of variable vanes are operable between, MANNARINO identifies variable compressor inlet guide vanes are directed to a position (i.e. opening degree) via a control system (MANNARINO paragraph 0002). Furthermore, MANNARINO teaches that changing the positon of the variable inlet guide vanes can have an effect on the fuel burn and transient response (MANNARINO paragraphs 0002-0003). Therefore, the positioning, or opening degree, of the variable guide vanes is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the guide vanes of AGRAWAL operable between an 80 degree positon and a -25 degree position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).



Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGRAWAL in view of YOUSSEF and SUCIU, as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2010/0164234 to Bowman et al. (hereinafter “BOWMAN”).

(A) Regarding Claim 6:
	AGRAWAL as modified by YOUSSEF and SUCIU teaches:
		A high pressure turbine section (AGRAWAL Fig. 3, 30a).
However, the difference(s) between modified AGRAWAL and the claimed invention is that modified AGRAWAL does not explicitly teach the turbine section includes a single turbine stage.
	BOWMAN teaches:
		A high pressure turbine section includes a single turbine stage (82, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a single turbine stage at the high pressure turbine section, as taught by BOWMAN, in order to expand flow following the combustion section (BOWMAN paragraph 0013) and thereby achieve the predictable result of driving the high pressure compressor (BOWMAN paragraph 0013).

	


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGRAWAL in view of YOUSSEF and SUCIU, as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2016/0333782 to Morgan (hereinafter “MORGAN”) and United States Patent No. 4,252,498 to Radcliffe et al. (hereinafter “RADCLIFFE”).

(A) Regarding Claim 13:
	AGRAWAL as modified by YOUSSEF and SUCIU teaches:
		A dual spool turbine engine (AGRAWAL Fig. 3).
However, the difference(s) between modified AGRAWAL and the claimed invention is that modified AGRAWAL does not explicitly teach an intermediate spool including an intermediate pressure compressor and an intermediate pressure turbine, and a third set of variable guide vanes disposed at an inlet of the intermediate pressure compressor, the third set of variable guide vanes operable independently of the other two set of variable guide vanes.
	MORGAN teaches:
An intermediate spool including an intermediate pressure compressor and an intermediate pressure turbine (paragraph 0021)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an intermediate spool, as taught by MORGAN, in order to have an intermediate compressor driven by an intermediate turbine and thereby achieve the predictable result of a three spool turboshaft engine (MORGAN paragraph 0021).
However, the difference(s) between modified AGRAWAL and the claimed invention is that modified AGRAWAL does not explicitly teach a third set of variable guide vanes disposed at an inlet of the intermediate pressure compressor, the third set of variable guide vanes operable independently of the other two set of variable guide vanes.
RADCLIFFE teaches:
		An intermediate compressor (18, Fig. 1) has variable inlet guide vanes (30).
Thus, the prior art references teach all of the claimed elements. The only difference between the claimed invention and the prior art is the combination of the “old elements” in a single prior art reference. The combination of known elements is achieved by a known process of including variable inlet guide vanes at the intermediate compressor. Furthermore, all the claimed elements would continue to operate in the same manner. Specifically, the variable guide vanes will modulate flow into the intermediate compressor.
Therefore, the results would be predictable to one of ordinary skill in the art. Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include variable guide vanes at the intermediate compressor since, in combination, each element merely performs the same function as it does separately and variable inlet guide vanes can be used in combination with intermediate compressors to achieve the predictable results of modulation of the flow (column 3, lines 5-9).
NOTE ON PRIOR ART INTERPRETATION:
AGRAWAL as modified by YOUSSEF and SUCIU teach low pressure and high pressure variable guide vanes that are operated independently. Thus, addition of an intermediate pressure variable guide vane would result in a further independently operated set (SUCIU column 1, lines 14-18).

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9,869,250 to Hanrahan and 10,598,181 to Sung teach turboshaft engine with a low pressure compressor having mixed flow rotor. US 2005/0002781 to Tonks teaches a turboshaft engine with a compressor having two stages of mixed flow rotors on a common shaft. US 2006/0185346 to Rolt teaches a turbofan with low pressure and high pressure compressors having mixed flow stage. 

Allowable Subject Matter
Claim(s) is/are 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 2 and 10:
Claim(s) 2 and 10 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “the high pressure compressor includes a mixed flow rotor” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, concerning turboshaft engines, the cited art teaches a compressor with single mixed flow rotor (as in Youseff) that is either mounted on the low or high pressure compressor shaft and a multi-stage compressor comprising both axial and mixed flow stages on the low pressure compressor shaft (as in Hanrahan and Sung). Though it is suggested (see Rolt) in turbofan engines that the low pressure compressor and high pressure compressor can include mixed flow stage(s), the cited art concerning turboshaft engines indicates it would not have been obvious to include a mixed flow rotor at both the low pressure and high pressure compressor. Rather, the cited art discloses, teaches and suggests either location but not both.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745